        Case 1:07-cr-00038-RAH-JTA Document 81 Filed 12/11/20 Page 1 of 2
PROB 12B
(3/2019)


                                     United States District Court
                                                        for

                                        Middle District of Alabama


                  Request for Modifying the Conditions or Term of Supervision
                                 with Consent of the Offender


Name of Offender: Daniel Marlin Jones                                          Case Number: 1:07CR38-RAH

Name of Sentencing Judicial Officer: The Honorable W. Harold Albritton, Senior U.S. District Judge; case reassigned to The
                                     Honorable R. Austin Huffaker, U.S. District Judge
Date of Original Sentence: November 14, 2007

Original Offense: Count 1: Interference with Commerce by Robbery, 18:1951(a); Count 2: Brandishing a Firearm During a
                  Crime of Violence, 18:924(c)(1)(A)(ii); and Count 3: Felon in possession of a firearm, 18:922(g)(1)
Original Sentence: 121 months custody (37 months on each of Counts 1 and 3, to be served concurrently with each other, and
                   84 months custody on Count 2, to be served consecutively to Counts 1 and 3), followed by a 5 year term of
                   supervised release (5 years on Count 2 and 3 years on each of Counts 1 and 3, all such terms to run
                   concurrently); revoked on September 9, 2020: 12 months and 1 day custody followed by a 12-month term
                   of supervised release

Type of Supervision: Supervised Release                       Date Supervision Commenced: October 4, 2020



                                      PETITIONING THE COURT

 ☐    To extend the term of supervision for                        years, for a total term of              years.
 ☒    To modify the conditions of supervision as follows:
      You shall participate in a mental health treatment program approved by the United States Probation
      Office. You shall contribute to the cost of any treatment based on ability to pay and the availability of
      third-party payments.

      You shall participate in a program approved by the United States Probation Office for substance
      abuse, which may include testing to determine whether the defendant has reverted to the use of drugs.
      You shall contribute to the cost of any treatment based on ability to pay and the availability of third-
      party payments.




                                                     CAUSE

On November 23, 2020, Daniel Jones met with the probation officer and submitted to an oral drug screen. While
Jones was taking the drug screen, he admitted to the probation officer that he used marijuana on November 17, 2020.
The probation officer inquired about Jones’ reason for using marijuana. Jones stated that he was visiting his cousins
and they were smoking marijuana. Jones advised that he made a poor decision to smoke marijuana with his cousins.
The probation officer reminded Jones that his terms of supervised release prohibit him from associating with people
who are engaged in criminal activity and using illegal substances. Jones denied having a substance abuse problem
and he does not believe that he would benefit from drug treatment.
         Case 1:07-cr-00038-RAH-JTA Document 81 Filed 12/11/20 Page 2 of 2
The Honorable W. Harold Albritton, Senior U.S. District Judge; case reassigned to The Honorable R. Austin Huffaker, U.S. District
Judge
December 10, 2020
Page 2

RE: Jones, Daniel Marlin
    Dkt. # 1:07cr38-RAH
    PROB 12B

December 2, 2020, the probation officer spoke with Jones about his positive drug screen and his upcoming court date
on December 30, 2020, in the Municipal Court of Montgomery, Alabama, regarding his pending domestic violence
charge. The domestic violence incident occurred during Jones’ first term of supervised release. Jones denies the
details regarding the incident and claims that he was the victim. Based on Jones’ history and the circumstances
surrounding the incident, the probation officer thinks that Jones will benefit from receiving a mental health evaluation,
and treatment if recommended by the provider. Given Jones’ recent use of marijuana and his prior history of using
illegal substances, it is also recommended that Jones participate in a substance abuse assessment, and treatment if
recommended by the provider. Jones has agreed to participate in a substance abuse evaluation and a mental health
evaluation, and any treatment recommended as a result of the evaluations. Jones’ drug testing will be increased, and
the substance abuse and mental health evaluations will be scheduled if the Court orders the above-noted modification
of the conditions of supervised release. Jones was informed by the probation officer that a future positive drug screen
can be used as grounds for revocation. Jones agreed to the proposed modification of his conditions of supervised
release and executed Probation Form 49 waiving his right to a hearing. It is respectfully recommended that Your
Honor order the modification as noted above in order to provide Jones with any needed treatment and to assist him in
successfully completing his term of supervised release.



                                                                                Respectfully submitted,

                                                                                by    /s/ Marcus Simmons
                                                                                      Senior United States Probation Officer
                                                                                Date: December 10, 2020


 Reviewed and approved by:              /s/ Ellen S. Traywick
                                        Supervisory U.S. Probation Officer



THE COURT ORDERS:

☐ No Action.

☐ The Extension of Supervision as noted above.

☒ The Modification of Conditions as noted above.

☐ Other



                                                                                 /s/ R. Austin Huffaker, Jr.
                                                                               UNITED STATES DISTRICT JUDGE


                                                                                          December 11, 2020
                                                                                               Date
